

114 S487 IS: Fire-Damaged Home Rebuilding Act of 2015
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 487IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the National Flood Insurance Act of 1968 to allow the rebuilding, without elevation, of
			 certain structures that are located in areas having special flood hazards
			 and are substantially damaged by fire, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fire-Damaged Home Rebuilding Act of 2015.
		2.Requirements for
 State and local land use controlsSection 1315(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4022(a)) is amended by adding at the end the following:
			
				(3)Allowable local
				variances for certain residential structures
 (A)DefinitionsIn this paragraph—
 (i)the term covered area means an area having special flood hazards that—
 (I)is or will be protected by a levee system—
 (aa)that meets or will meet the requirements established under section 65.10 of title 44, Code of Federal Regulations, or any successor thereto; and
 (bb)with respect to which adequate progress toward the repair, replacement, or construction of the levee system has been made, provided that such prog­ress is acceptable to the local floodplain manager; and
 (II)absent the protection provided by the levee system, is subject to significant base flood elevations of not less than a reasonable height, as determined by the Administrator;
 (ii)the term eligible structure means a residential structure that—
 (I)is located in a covered area; and (II)is substantially damaged by a fire or other disaster, not including a flood; and
 (iii)the term substantially damaged, with respect to a structure, means a structure that incurs substantial damage, as that term is defined in section 59.1 of title 44, Code of Federal Regulations, or any successor thereto.
						(B)Authorization
 for variancesNotwithstanding any other provision of this title, the adequate land use and control measures required to be adopted in an area (or subdivision thereof) pursuant to paragraph (1) may permit an appropriate State or local authority to grant a variance described in subparagraph (C).
					(C)Requirements
 for variancesA variance described in this subparagraph is a variance from compliance with the adequate land use and control measures required to be adopted in an area (or subdivision thereof) pursuant to paragraph (1) that allows for the repair and restoration of an eligible structure to its predamaged condition without elevation of the structure, after an appropriate State or local authority determines that—
 (i)the repaired and restored structure will be located on the same site as the structure was located before being substantially damaged by a fire or other disaster, not including a flood;
 (ii)the footprint of the repaired and restored structure will not exceed the footprint of the original structure;
 (iii)the number of floors of the repaired and restored structure will not exceed the number of floors of the original structure;
 (iv)no claims payments have been made under flood insurance coverage under this title for damages to or loss of the structure;
 (v)the owner of the structure has owned the structure continually from before the time of the damage described in clause (i); and
 (vi)the repair and restoration of the structure is for the purpose of occupancy by the owner of the structure.
						(D)Maximum number
 of variancesDuring any calendar year, an appropriate State or local authority may not grant more than 10 variances in accordance with this paragraph for a covered area.
 (E)ProhibitionThe Administrator may not— (i)find that land use and control measures are inadequate or inconsistent with the comprehensive criteria for land management and use under section 1361 because the land use and control measures permit the granting of a variance in accordance with this paragraph; or
 (ii)suspend an area (or subdivision thereof) from participation in the national flood insurance program or place an area (or subdivision thereof) on probation under the national flood insurance program because the area has adopted land use and control measures that permit the granting of a variance in accordance with this paragraph..
		3.Premium
 ratesSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at the end the following:
			
				(n)Prohibition on
				lowering premium rate for structures rebuilt pursuant to certain
 variancesNotwithstanding any other provision of this title, after the repair and restoration of a residential structure pursuant to a variance granted in accordance with section 1315(a)(3), the chargeable premium rate for the structure may not be lower than the rate that otherwise would apply to the structure if the structure had not been substantially damaged by a fire or other disaster, not including a flood, and repaired and restored pursuant to the variance..